Citation Nr: 0709619	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  01-06 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
suboccipital craniectomy.

2.  Entitlement to service connection for the residuals of a 
right clavicle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to August 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 decision by the RO.  In September 
2004, the Board remanded the case for additional development.

For the reasons set forth below, this case must once again be 
REMANDED to the agency of original jurisdiction (AOJ).  VA 
will notify the veteran if further action is required on his 
part.


REMAND

When this case was remanded in September 2004, the Board 
requested, among other things, that the AOJ take action to 
ensure that the notification requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)), had been satisfied.  
The Board also requested that the AOJ (1) initiate another 
search for records of the veteran's reported treatment at the 
Silas B. Hays Army Community Hospital in December 1981 or 
January 1982, (2) obtain any additional, relevant VA 
treatment records available, and (3) obtain copies from the 
Social Security Administration (SSA) of all of the medical 
records upon which any decision concerning the veteran's 
initial or continuing entitlement to benefits was based, 
including any SSA Administrative Law Judge (ALJ) decision and 
the associated list of exhibits.

Unfortunately, the requested development has not been 
completed.  The AOJ sent the veteran a new VCAA notice letter 
in November 2004.  However, no subsequent notice was sent in 
response to the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), setting out additional notice 
requirements.  No further search was pursued with respect to 
inpatient records from Silas B. Hays Army Community Hospital 
(the AOJ, instead, reprinted the results of a prior search 
pertaining to another time frame; namely, January to December 
1982), and no effort was made to follow up on the veteran's 
report, contained in his SSA records, that he had undergone 
treatment for residuals of craniectomy at the VA Medical 
Center (VAMC) in Brockton, Massachusetts in 1993.  In 
addition, although the AOJ obtained medical records from SSA, 
pertaining to the veteran's award of disability benefits, it 
did not obtain copies of any associated ALJ decisions or 
list(s) of exhibits, as requested in the remand.

The Court has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Given those holdings, and the fact 
that the development sought by the Board in this case has not 
been fully completed, another remand is now required.  
38 C.F.R. § 19.9 (2006).

Under the law, if brain hemorrhage becomes manifest to a 
degree of 10 percent or more during the one-year period 
following a veteran's separation from active service, the 
condition is presumed to have been incurred in service, 
notwithstanding that there is no in-service record of the 
disorder, unless it is determined that the condition resulted 
from intercurrent causes.  38 U.S.C.A. §§ 1112, 1113 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).  Here, 
it is clear that the veteran suffered a brain hemorrhage 
within one year of service.  Consequently, on remand, the 
provisions of 38 C.F.R. §§ 3.307(a)(3) and (b) and 3.309(a) 
should also be considered.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send a new VCAA notice letter to the 
veteran and his representative.  Among other 
things, the letter should inform the veteran 
that letters written during service, or 
photographs taken during service, that 
relate to in-service boxing and/or right 
shoulder injury, may aid in substantiating 
his claims.  The letter should also inform 
the veteran of the manner in which 
disability ratings and effective dates are 
assigned for awards of disability benefits, 
as required by Dingess, and should ask the 
veteran to indicate where and when he 
underwent the reported open reduction and 
internal fixation (ORIF) of his left second 
finger, as directed in the prior remand.  
The veteran and his representative should be 
given a reasonable opportunity to respond to 
the notice, and any additional information 
or evidence received should be associated 
with the claims file.

2.  Initiate another search for records of 
the veteran's reported inpatient treatment 
at the Silas B. Hays Army Community Hospital 
in December 1981 or January 1982.  The 
response(s) received, and any evidence 
obtained, should be associated with the 
claims file.

3.  Take action to ensure that all relevant 
records of the veteran's treatment at the 
VAMC in Brockton, Massachusetts are 
associated with the claims file, including 
any records from 1993, following the 
procedures set forth in 38 C.F.R. § 3.159.

4.  Obtain copies of any ALJ decisions or 
list(s) of exhibits associated with the 
veteran's award(s) of SSA disability 
benefits, following the procedures set forth 
in 38 C.F.R. § 3.159.  The materials 
obtained should be associated with the 
claims file.

5.  After all of the foregoing development 
has been completed, arrange to have the 
veteran scheduled for an examination of his 
brain.  After reviewing the claims file, 
examining the veteran, and conducting any 
indicated testing, the examiner should offer 
an opinion as to whether it is at least as 
likely as not (i.e., whether it is 
50 percent or more probable) that the 
hemorrhage for which the veteran was treated 
in October 1985 preceded (i.e., was the 
cause of) his fall and subsequent head 
injury, or was more likely the result of the 
fall.  In so doing, the examiner should 
discuss and comment upon the significance, 
if any, of the veteran's report that he 
experienced dizziness immediately prior to 
the fall, and the statement in the report of 
a December 13, 1985 neurology evaluation at 
Braintree Hospital to the effect that the 
"[o]perative note is compatible with a 
purely traumatic lesion with posterior fossa 
hemorrhage."  A complete rationale should be 
provided.

6.  Thereafter, take adjudicatory action on 
the claims here on appeal.  If any benefit 
sought remains denied, issue a supplemental 
statement of the case (SSOC) to the veteran 
and his representative.  The SSOC should 
contain, among other things, a citation to, 
and summary of, 38 C.F.R. §§ 3.159, 3.307, 
and 3.309.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).


